DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 14, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,821,157 B2, and U.S. Application No. 16/723,757 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific antigen as SEQ ID NO: 25, a fragment of deamidated alpha gliadin); Species B (i.e., a single and specific polymeric linker as disulfide bond); and Species C (i.e., a single and specific liver-targeting moiety as N-acetylgalactosamine) in the reply filed on April 10, 2020, is acknowledged. 
Additionally, Applicant’s further election without traverse of Species B having the structure of Y’CMP where Y’ comprises a disulfanyl ethyl ester, n is an integer from 1 to 100, p is an integer from 2 to 150, and R9 comprises –C(O)-NH-CH2-CH2-) in the electronic communication received on April 16, 2020, is acknowledged.  Please see accompanying Interview Summary and attached email communication for further details and depiction of the election structure for Species B.  
Also please note that the elected structure depicted in the attached email communication depicts only a portion of Y’CMP.  In order to advance prosecution, the Examiner is interpreting that the elected structure is the full structure of Y’CMP because an election of a portion of Y’-CMP would constitute an improper election.  Furthermore, regarding claims 8-21, as discussed in the “Priority” section below, the effective filing date of these claims is 2/20/15. As such, for claims 8-21, it is noted that the elected species, i.e., Y’CMP where Y’ is disulfanyl ethyl ester, is free of the prior art because there is no teaching or suggestion for the elected polymeric linker.  Thus, the search is expanded as further described below 

Status of Claims
Claim 1 was originally filed on December 20, 2019. 
The amendment received on January 28, 2020, canceled claim 1; and added new claims 2-21.  The amendment received on August 26, 2020, amended claims 2, 8, and 18-19.  The amendment received on February 1, 2021, amended claims 2, 8, and 18.  The amendment received on December 14, 2021, amended claim 3.
Claims 2-21 are currently pending and claims 2-4, 6, 8, 10-15, and 17-21 are under consideration as claims 5, 7, 9, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 10, 2020.

Priority
The present application is continuation of U.S. Application No. 14/627,297 filed February 20, 2015, which claims the benefit under 35 U.S.C. 119(e) to U.S. Provisional Application No. 61/942,142 filed February 21, 2014.  Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Please note that in light of the amendments to the claims, claims 2-21 have an effective priority date of February 21, 2014, as the amendments are supported by the priority documents.  Therefore, the effective filing date of the instant application is February 21, 2014.  

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on December 14, 2021, is being considered by the examiner. 

Sequence Interpretation


Please note that the Examiner is interpreting the scope of claims 4 and 15 as open-ended requiring 100% identity to at least one of the recited sequences but with any N-/C-terminal additions.  As such, the scope of claims 4 and 15 is analogous to “comprising the sequence of SEQ ID NO: 1” above.
Please note that the Examiner is interpreting the scope of claims 6, 11-13, 17, and 21 as open-ended requiring only a 2mer of SEQ ID NOs: 20-23 or deamidated alpha gliadin, native alpha gliadin, and omega gliadin, i.e., any dipeptide.  
It is noted that an ordinary skilled artisan would be well-aware of a core amino acid sequence of SEQ ID NO: 25 and/or alpha gliadin that is needed for a portion of SEQ ID NO: 25 and/or alpha gliadin to be tolerogenic.  In the specification SEQ ID NOs: 24-25 are fragments of alpha-gliadin and deamidated alpha gliadin, respectively (See instant specification, paragraph [074]). Mitea et al. analyzed over 3,000 expressed alpha-gliadin sequences from 11 bread wheat cultivars to determine whether they encode for peptides potentially involved in celiac disease (See Mitea et al., PLoS One 5:e15637 (2010) at abstract) (cited in the Action mailed on 5/29/20).  Mitea et al. also teaches five antigenic peptides derived from alpha-gliadins that are known to be involved in celiac disease where four of these peptides being nine amino acids in length constitute the minimal “canonical” epitope cores needed to provoke an adaptive immune response in celiac patients and the other peptide is known to be involved in an innate immune response observed in celiac disease (See Mitea article, pg. 2, col. 1, last full paragraph, Table 1).  Moreover, Mitea et al. identified a large series of sequence variants with or two amino acid substitutions in these give canonical epitope motifs (See Mitea article, pg. 2, col. 1, last full paragraph to pg. 3, col. 2, last full paragraph; Tables 2-6).  As such, Mitea et al. evidences that an ordinary skilled artisan would be well-aware of what constitutes a tolerogenic portion of alpha gliadin, deamidated alpha gliadin, and SEQ 
Please note that the Examiner is interpreting the scope of claim 19 as open-ended requiring a single amino acid up to 100% identity to SEQ ID NO: 20 or 21 with any N-/C-terminal additions. As such, the scope of claim 19 is analogous to “comprising a sequence of SEQ ID NO: 1” above but only requiring a single amino acid.  

Response to Arguments
Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 1-10, 17-24, and 26 of U.S. Patent No. 10,821,157 B2 (Hubbell et al. (III)) in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014) has been withdrawn. 

Applicant’s arguments, see Response, filed 12/14/21, with respect to the obviousness-type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 2-4, 6, 8, 10-15, and 17-21 as being unpatentable over claims 2-21 of copending Application No. 16/723,757 (Hubbell et al. (VII) U.S. Publication No. 2020/0121762 A1) (cited in the Action mailed on 6/1/20) has been withdrawn.

Maintained Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-4, 6, 8, 10-15, and 17-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,046,056 B2 (Hubbell et al. (I)) (cited in the IDS received on 12/20/19); over claims 1-18 of U.S. Patent No. 10,953,101 B2 (Hubbell et al. (II)), over claims 1-7, 9-21, and 23-25 of U.S. Patent No. 10,946,079 B2 (Hubbell et al. (IV)); and over claims 1-18 of U.S. Patent No. 10,940,209 B2 (Hubbell et al. (V)), each in view of Moad et al., Macromol. Chem. Physics 215:9-26 (2014).  Although the claims at issue are not identical, they are not patentably distinct from each other.
US Patent No. 10,046,056 B2
Hubbell et al. (I) claims:
1.	A composition comprising a compound of Formula 1: 


    PNG
    media_image1.png
    731
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    477
    media_image2.png
    Greyscale

2.	The composition of claim 1 where Z comprises galactose, galactosamine, N-acetylgalactosamine, glucose, glucosamine or N-acetylglucosamine.

14.	A composition for inducing tolerance to an antigen to which a subject develops an unwanted immune response, the composition comprising a compound of Formula 1:


    PNG
    media_image3.png
    181
    557
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    552
    media_image4.png
    Greyscale


15.	The composition of claim 14, wherein m is 1 to 3.

18.	The composition of claim 1, wherein m is 1 to 3,

    PNG
    media_image5.png
    144
    592
    media_image5.png
    Greyscale


25.	The composition of claim 1, wherein m is 1 to 3,

    PNG
    media_image6.png
    76
    265
    media_image6.png
    Greyscale


(See Hubbell (I) claims 1-2, 14-15, 18, and 25).  As such, Hubbell (I)’s claims 1-2, 14-15, 18 and 25 are encompassed by present claims 2-3, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– or –C(O)–NH–(CH2–CH2–O–)t–CH2–CH2–, and Z comprises a galactosylating or glucosylating moiety.  Hubbell et al. (I) also claims where Z is the beta anomer (See Hubbell (I) claims 3 and 21) thereby satisfying the 
	Regarding claims 6, 11, 14, and 20, with respect to where the antigen is associated with Celiac disease and with respect to where the antigen is deamidated alpha-gliadin, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘056 application teaches that in celiac disease, main antigens are tissue transglutaminase and the natural and 
	Regarding claims 2, 8, and 18, Hubbell et al. (I) does not claim  where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  Moad et al. teaches that dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides (See Moad article, abstract; pg. 9, col. 2, last paragraph).  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to bond the Wp component of the polymeric linker to a dithiobenzoate RAFT agent because dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides.  Therefore, the ‘056 claimed invention is not patentably distinct from the instantly claimed invention.

US Patent No. 10,953,101 B2
Hubbell et al. (II) claims:

    PNG
    media_image7.png
    361
    658
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    374
    516
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    305
    501
    media_image9.png
    Greyscale

15.	The composition of claim 14 where Z comprises galactose, galactosamine, N-acetylgalactosamine, glucose, glucosamine or N-acetylglucosamine. 

    PNG
    media_image10.png
    197
    596
    media_image10.png
    Greyscale

(See Hubbell (II) claims 14-15 and 18 note: correspond to patent claims 1-2 and 5, respectively).  As such, Hubbell (II)’s claims 1-2, and 5 are encompassed by present claims 2, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 
Regarding claims 3, 6, 11, 14, and 20, with respect to where the antigen is associated with Celiac disease and with respect to where the antigen is deamidated alpha-gliadin, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘056 application teaches that in celiac disease, main antigens are tissue transglutaminase and the natural and deamidated forms of gluten or gluten-like proteins such as alpha, gamma-, and omega-gliadin, glutenin, hordein, secalin, and avenin (See ‘101 specification, col. 108, lines 60-67 to col. 109, lines 1-53; col. 110, 
	Regarding claims 2, 8, and 18, Hubbell et al. (II) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  Moad et al. teaches that dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides (See Moad article, abstract; pg. 9, col. 2, last paragraph).  As such, an ordinary skilled artisan would be motivated with a reasonable expectation of success to bond the Wp component of the polymeric linker to a dithiobenzoate RAFT agent because dithiobenzoates are among the most popular agents for RAFT polymerization due to the better control over molecular weight and end-group fidelity found in RAFT polymerization of methacrylates and methacylamides.  Therefore, the ‘101 claimed invention is not patentably distinct from the instantly claimed invention.

US Patent No. 10,946,079 B2
Hubbell et al. (IV) claims:

    PNG
    media_image11.png
    233
    648
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    148
    526
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    382
    606
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    131
    643
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    32
    540
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    331
    644
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    140
    538
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    304
    541
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    58
    491
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    123
    640
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    210
    622
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    148
    526
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    117
    507
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    282
    651
    media_image24.png
    Greyscale

(See Hubbell (IV) claims 5, 19, 24, 28, and 29, note: correspond to patent claims 1, 13, 17, 21, and 23, respectively).  It is noted that the instantly claimed polymeric linker does not require direct binding to the antigen. As such, Hubbell (IV)’s claims 1, 17, and 23 are encompassed by present claims 2, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yn or Yp), and Z comprises a liver targeting moiety wherein the liver targeting moiety is galactose or N-acetylgalactosamine.  Hubbell et al. (IV) also claims where Y comprises Formula Ya, Yb, Ym or Yn (See Hubbell (IV) claim 5), comprises Formula Ya, Yb, Yh, Yi, Yk, Ym or Yn (See Hubbell (IV) claim 6), comprises Formula Ym, Yn, or Yp (See Hubbell (IV) claims 11 and 19), or comprises Formula Yp (See Hubbell (IV) claims 12 and 20).  Hubbell (IV) claims where C is conjugated at its C1, C2 or C6 to Y (See Hubbell (IV) claims 2 and 20).  Moreover, Hubbell et al. (IV) claims where X comprises a synthetic self-antigen (See Hubbell (IV) claim 10) wherein the antigen can be a variety of antigens including insulin, transglutaminase, MBP, MOG, PLP or SEQ ID NOs: 11-17 and antigens associated with multiple sclerosis (See Hubbell (IV) claims 7, 9, 14-16, and 24-25) thereby constituting an antigen which induces an unwanted immune response as recited in instant claims 2, 8, and 18.  
In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘292 application teaches that galactose refers to a monosaccharide sugar that exists both in open-chain form and in cyclic form having D and L isomers where in the cyclic form there are two anomers, namely, alpha and beta (See ‘292 specification, paragraph [034]) thereby constituting where the liver targeting moiety can be in the beta anomer form as recited in instant claim 3; teaches that the main antigens in Celiac disease are tissue transglutaminase and the natural and deamidated forms of gluten or gluten-like peptides such as alpha-gliadin where those skilled in the art will appreciate that while the main antigen of celiac disease is alpha gliadin, alpha gliadin turns more immunogenic in the body through deamidation by tissue glutaminase converting alpha gliadin’s glutamines to glutamic acid thereby constituting where deamidated alpha gliadin is considered a self-antigen, e.g., SEQ ID NO: 25 (i.e., 100% identical to instant SEQ ID NO: 21) (See ‘292 specification, paragraph [061]-[062], [0213]-[0214]).  
Regarding claims 2, 8, and 18, Hubbell et al. (IV) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  

US Patent No. 10,940,209 B2
Hubbell et al. (V) claims:

    PNG
    media_image25.png
    301
    598
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    517
    516
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    168
    510
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    205
    600
    media_image28.png
    Greyscale

(See Hubbell (V) claims 14 and 18, note: correspond to patent claims 1 and 5, respectively).  As such, Hubbell (V)’s claims 1 and 5 are encompassed by present claims 2, 8, and 18 when X is an antigen which induces an unwanted immune response, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yc), and Z comprises a galactosylating or glucosylating moiety wherein Z comprises N-acetylgalactosamine.  Hubbell et al. (V) also claims where Z is the beta anomer 
Regarding claims 3, 6, 11, 14, and 20, with respect to where the antigen is associated with Celiac disease and with respect to where the antigen is deamidated alpha-gliadin, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘209 application teaches that in celiac disease, main antigens are tissue transglutaminase and the natural and deamidated forms of gluten or gluten-like proteins such as alpha, gamma-, and omega-gliadin, glutenin, hordein, secalin, and avenin (See ‘209 specification, col. 39, lines 18-30; col. 42, lines 31-67 to col. 43, lines 1-15) thereby constituting where alpha-gliadin and deamidated alpha-gliadin are antigens associated with Celiac disease as recited in instant claims 3, 6, 11, 14, and 20.  
	Regarding claims 2, 8, and 18, Hubbell et al. (V) does not claim where the polymeric linker is bonded to a corresponding reversible addition-fragmentation chain transfer (RAFT) polymerization agent.  

Claims 2-4, 6, 8, 10-15, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16/723,914 (Hubbell et al. (VI) U.S. Publication No. 2020/0129629 A1) (cited in the Action mailed on 5/29/20); over claims 2-21 of copending Application No. 16/724,067 (Hubbell et al. (VIII) U.S. Publication No. 2020/0129625 A1) (cited in the Action mailed on 5/27/20). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below. 
U.S. Publication No. 2020/0129629 A1
	Hubbell et al. (VIII) claims:

    PNG
    media_image29.png
    167
    652
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    624
    548
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    452
    555
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    134
    544
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    191
    642
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    601
    556
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    160
    545
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    281
    548
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    140
    548
    media_image37.png
    Greyscale


    PNG
    media_image38.png
    305
    642
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    601
    558
    media_image39.png
    Greyscale


    PNG
    media_image40.png
    157
    542
    media_image40.png
    Greyscale


    PNG
    media_image41.png
    278
    559
    media_image41.png
    Greyscale


    PNG
    media_image42.png
    141
    551
    media_image42.png
    Greyscale

(See Hubbell (VI) claims 2, 8, and 17).  As such, the ‘914 claimed invention is identical to the claimed invention as recited in instant claims 2, 8, and 18 except the instant liver-targeting moiety comprises a galactosylating or glucosylating moiety. Hubbell et al. (VI) also claims where Z is a beta anomer and the liver targeting moiety comprises N-acetylgalactosamine (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claims 2-3, 8, and 18.  Plus, Hubbell et al. (VI) claims where the N-acetylgalactosamine is conjugated at its C1, C2 or C6 to Y (See Hubbell (VI) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Hubbell et al. (VI) also claims where composition further comprises one or more additional antigens (See Hubbell (VI) claim 6 and 9) where the antigen is a self-antigen such as an antigen that is associated with multiple sclerosis or Type 1 diabetes including SEQ ID NOs: 1, 8-9 and 11-12 (See Hubbell (VI) claims 3-5, 7, 10-16, and 18-21) thereby constituting an antigen which induces an unwanted immune response as recited in instant claims 2, 8, and 18.  
Regarding instant claims 3-4, 6, 10-15, 17, and 19-21, with respect to the antigen being associated with Celiac disease including SEQ ID NO: 21, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the 

U.S. Publication No. 2020/0129625 A1
	Hubbell et al. (VIII) claims:

    PNG
    media_image43.png
    172
    654
    media_image43.png
    Greyscale


    PNG
    media_image44.png
    235
    486
    media_image44.png
    Greyscale


    PNG
    media_image45.png
    391
    555
    media_image45.png
    Greyscale


    PNG
    media_image46.png
    446
    562
    media_image46.png
    Greyscale


    PNG
    media_image47.png
    221
    549
    media_image47.png
    Greyscale


    PNG
    media_image48.png
    251
    652
    media_image48.png
    Greyscale


    PNG
    media_image49.png
    194
    333
    media_image49.png
    Greyscale


    PNG
    media_image50.png
    354
    550
    media_image50.png
    Greyscale


    PNG
    media_image51.png
    197
    541
    media_image51.png
    Greyscale


    PNG
    media_image52.png
    289
    595
    media_image52.png
    Greyscale


    PNG
    media_image53.png
    147
    554
    media_image53.png
    Greyscale


    PNG
    media_image54.png
    231
    653
    media_image54.png
    Greyscale


    PNG
    media_image55.png
    191
    311
    media_image55.png
    Greyscale


    PNG
    media_image56.png
    357
    546
    media_image56.png
    Greyscale


    PNG
    media_image57.png
    189
    555
    media_image57.png
    Greyscale


    PNG
    media_image58.png
    278
    592
    media_image58.png
    Greyscale


    PNG
    media_image59.png
    142
    555
    media_image59.png
    Greyscale

(See Hubbell (VIII) claims 2, 8, and 18).  Hubbell et al. (VIII) also claims where Z is the beta anomer (See Hubbell (VIII) claim 3) thereby satisfying the claim limitation as recited in instant claim 3.  Plus, Hubbell et al. (VIII) claims where Z is conjugated at its C1, C2 or C6 to Y (See Hubbell (VIII) claim 3) thereby 
	These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Applicants’ Arguments
	Regarding the ‘056, ‘101, ‘079, and ‘209 patents, Applicants contend that the instant invention is nonobvious over the claims of the ‘056, ‘101, ‘079, and ‘209 claimed inventions because none of the linker structures of these patents includes the particular combination of features of the instantly claimed invention (See Applicant’s Response received on 12/14/21, pg. 9).
	Regarding the ‘914 and ‘067 co-pending applications, Applicants contend that the instant invention is nonobvious over the claims of the ‘914 and ‘067 claimed inventions because these two co-pending applications have later effective filing dates, i.e., June 17, 2016, and thus, the rejection over these co-pending applications should be withdrawn pursuant to MPEP 804 (See Applicant’s Response received on 12/14/21, pg. 9-10).

Response to Arguments
Applicant's arguments filed 12/14/21 for claims 2-4, 6, 8, 10-15, and 17-21 have been fully considered but they are not persuasive for the following reasons. 
Regarding each patent, pursuant under MPEP 2131.02(I), a species will anticipate a claim to a genus.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).  In the instant case, the patents encompass species of the instant claimed polymeric linker as will be further articulated below.  
	Regarding the ‘056 patent, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–.  It is clear that the ‘056 R8 component in Formula Yc can be –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘056’s Wp includes W1 that is –CH2-C(CH3)(R9)- and where p is an integer from 2 to 150, which corresponds to the instant [-CH2-C(CH3)(R9)-]p group where p is an integer from 2 to 150.  Moreover, it is clear that ‘056’s R9 can be –C(O)-NH-CH2-CH2-, which is identical to instant R9.  Plus, it is clear that ‘056’s –S-[CH2-CH2-O]n-C(O)- component in Formula Yc corresponds to instant Y’ where n is an integer from 1 to 100.  Therefore, contrary to Applicant’s argument, the specific species of Formula Yc as claimed in the ‘056 patent is encompassed by the instantly polymeric linker subgenus as recited in instant claims 2, 8, and 18.  
	Regarding the ‘101 patent, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2–.  Similar to the discussion above for the ‘056 patent, it is clear that the ‘101 R8 component in Formula Yc is –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘101’s Wp includes W1 that is –CH2-C(CH3)(R9)- and where p is an integer from 2 to 150, which corresponds to the instant [-CH2-C(CH3)(R9)-]p group where p is an integer from 2 to 150.  Moreover, it is clear that ‘101’s R9 can be –C(O)-NH-CH2-CH2-, which is identical to instant R9.  Plus, it is clear that ‘101’s –S-[CH2-CH2-O]n-C(O)- component in Formula Yc corresponds to instant Y’ where n is an integer from 1 to 100.  Therefore, contrary to Applicant’s argument, the specific species of Formula Yc as claimed in the ‘101 patent is encompassed by the instantly polymeric linker subgenus as recited in instant claims 2, 8, and 18.  
Regarding the ‘079 patent, as discussed in the rejection above, Y comprises the polymeric linker where R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yn or Yp).  Similar to the discussion above for the ‘056 and ‘101 patents, it is clear that the ‘079 R8 component in Formulas Yn or Yp can be –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘079’s [–CH2-
	Regarding the ‘209 patent, as discussed in the rejection above, Y comprises the polymeric linker when Wp is W1 and R9 is –C(O)–NH–CH2–CH2– (i.e., Formula Yc).  Similar to the discussion above for the ‘056, ‘101, and ‘079 patents, it is clear that the ‘209 R8 component in Formula Yc is –CH2-CH2-C(CH3)(CN)-, which corresponds to the instant –CH2-CH2-C(CH3)(CN) group, and ‘209’s Wp includes W1 that is –CH2-C(CH3)(R9)- and p where is an integer from 2 to 150, which corresponds to the instant [-CH2-C(CH3)(R9)-]p group where p is an integer from 2 to 150.  Moreover, it is clear that ‘209’s R9 can be –C(O)-NH-CH2-CH2-, which is identical to instant R9.  Plus, it is clear that ‘209’s –S-[CH2-CH2-O]n-C(O)- component in Formula Yc corresponds to instant Y’ where n is an integer from 1 to 100.  Therefore, contrary to Applicant’s argument, the specific species of Formula Yc as claimed in the ‘209 patent is encompassed by the instantly polymeric linker subgenus as recited in instant claims 2, 8, and 18.  
	Regarding the ‘914 and ‘067 co-pending applications, Applicants are correct in stating that a terminal disclaimer does not need to be filed over co-pending applications with a later effective filing date if the only remaining rejection is an application having the earliest effective US filing date pursuant to MPEP 804.  However, MPEP 804 also states that “[i]f both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.  As stated in the “Priority” section above, the instant application has an effective filing date of February 21, 2014 (i.e., US Provisional Appl. No. 61/942,142).  It is further noted that the earliest effective filing date of the ‘914 and 
 	Accordingly, the double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654